DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         SANDRA HERRERA,
                             Appellant,

                                    v.

                         ESTEBAN HERRERA,
                              Appellee.

                              No. 4D19-3892

                          [December 9, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael Rothschild, Judge; L.T. Case No. FMCE16-8296.

  Marisol Cruz of Cruz Legal, P.A., Miami, and Taghrid G. Hassan of
Hassan Law PA, Davie, for appellant.

  Joel E. Greenberg of Greenberg Law, Plantation, and Michael A.
Hymowitz of Hymowitz Law Firm, Sunrise, for appellee.

PER CURIAM.

   We affirm the circuit court’s determination that it did not have
jurisdiction to impose a constructive trust and/or equitable lien on the
former marital home. This affirmance is without prejudice to appellant
attempting to assert an equitable interest in the property by a separate
action in the circuit court.

   Affirmed.

GROSS, CIKLIN, JJ., and BELL, CAROLYN, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.